
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


AMC Entertainment Holdings, Inc.

2010 Equity Incentive Plan


Article 1.    Establishment & Purpose

        1.1    Establishment.    AMC Entertainment Holdings, Inc., a Delaware
corporation (the "Company"), hereby establishes the 2010 Equity Incentive Plan
(the "Plan") as set forth herein.

        1.2    Purpose of Plan.    The purpose of this Plan is to attract,
retain and motivate officers, employees, non-employee directors, and consultants
of the Company and its Subsidiaries and Affiliates and to promote the success of
the Company's business by providing the Participants with appropriate
incentives.

Article 2.    Definitions

        Whenever capitalized in this Plan, the following terms shall have the
meanings set forth below.

        2.1   "Affiliate" means, with respect to any specified Person:

(a)any other Person directly or indirectly controlling or controlled by or under
direct or indirect common control with such specified Person; or

(b)any other Person that owns, directly or indirectly, 10% or more of such
Person's Capital Stock or any officer or director of any such Person or other
Person or with respect to any natural Person, any person having a relationship
with such Person by blood, marriage or adoption not more remote than first
cousin.

        2.2   "Annual Award Limit" shall have the meaning set forth in
Section 5.1(b) hereof.

        2.3   "Award" means any Option, Stock Appreciation Right, Restricted
Stock, Other Stock-Based Award, or Performance-Based Compensation that is
granted under this Plan.

        2.4   "Award Agreement" means either (a) a written agreement entered
into by the Company and a Participant setting forth the terms and provisions
applicable to an Award granted under this Plan, or (b) a written statement
issued by the Company, a Subsidiary, or Affiliate to a Participant describing
the terms and conditions of the actual grant of such Award.

        2.5   "Board" means the Board of Directors of the Company.

        2.6   "Capital Stock" of any Person means any and all shares, interest,
participations or other equivalents (however designated) of such Person's
capital stock, including preferred stock, any rights (other than debt securities
convertible into capital stock), warrant or options to acquire such capital
stock, whether outstanding as of the Effective Date or issued thereafter.

        2.7   "Change of Control" unless otherwise specified in the Award
Agreement, means an event or series of events that results in any of the
following:

(a)Change in Ownership of the Company.    A change in the ownership of the
Company occurs on the date that any one Person or more than one Person acting as
a group (as determined under Treas. Reg. Section 1.409A-3(i)(5)(v)(B)), other
than a Subsidiary, acquires ownership of stock of the Company that, together
with stock held by such Person or group, constitutes more than fifty percent
(50%) of the total voting power of stock of the Company. However, if any one
Person (or more than one Person acting as a group) is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the Company's stock prior to the acquisition, any acquisition of additional
stock by the same Person or Persons is not considered to cause a change in the
ownership of the Company;

--------------------------------------------------------------------------------



(b)Change in Board of Directors of the Company.    A change in the effective
control of the Company occurs if, during any twelve-month period, the
individuals, who at the beginning of such period constitute the Board (the
"Incumbent Board"), cease for any reason to constitute at least a majority of
the Board, provided, however, that if the election, or nomination for election
by the Company's stockholders, of any new director was approved by a vote of at
least a majority of the Incumbent Board, such new director shall be considered a
member of the Incumbent Board, and provided further that any reductions in the
size of the Board that are instituted voluntarily by the Incumbent Board shall
not constitute a "Change of Control", and after any such reduction the
"Incumbent Board" shall mean the Board as so reduced; or

(c)Change in Ownership of a Substantial Portion of the Company's Assets.    A
change in the ownership of a substantial portion of the Company's assets occurs
on the date that any one Person, or more than one Person acting as a group (as
determined under Treas. Reg. Section 1.409A-3(i)(5)(v)(B)), other than any
Subsidiary, acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition by such Person or Persons) assets from the
Company that have a total gross fair market value of more than fifty percent
(50%) of the total gross fair market value of all of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined in good faith by the Board without
regard to any liabilities associated with such assets.

        provided, that, in no event shall a Change of Control be deemed to
occur, for purposes of this Plan and any Award Agreement, as a result of (i) an
IPO or (ii) a change in the majority of the Incumbent Board in connection with
an IPO or a secondary public offering.

        2.8   "Code" means the U.S. Internal Revenue Code of 1986, as amended
from time to time.

        2.9   "Committee" means the Compensation Committee of the Board or any
other committee designated by the Board to administer this Plan. If the Shares
are traded on an established market, the Committee shall be comprised of at
least two members, each of whom shall be (a) a Non-Employee Director, (b) an
Outside Director, and (c) an "independent director" within the meaning of the
listing requirements of any exchange on which the Company is listed.

        2.10 "Consultant" means any person who provides bona fide services to
the Company or any Subsidiary or Affiliate as a consultant or advisor, excluding
any Employee or Director.

        2.11 "Covered Employee" means for any Plan Year, a Participant
designated by the Company as a potential "covered employee" as such term is
defined in Section 162(m) of the Code.

        2.12 "Director" means a member of the Board who is not an Employee.

        2.13 "Effective Date" means the date set forth in Section 14.14 hereof.

        2.14 "Employee" means an officer or other employee of the Company, a
Subsidiary or Affiliate, including a member of the Board who is an employee of
the Company, a Subsidiary or Affiliate.

        2.15 "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations promulgated thereunder.

        2.16 "Fair Market Value" means, as of any date, the per Share value
determined as follows, in accordance with applicable provisions of Section 409A
of the Code:

(a)The average of the high and low trading price on a recognized stock exchange
or any established over-the-counter trading system on which dealings take place,
or if no trades

2

--------------------------------------------------------------------------------



were made on any such day, the immediately preceding day on which trades were
made; or

(b)In the absence of an established market for the Shares of the type described
in (a) above, the per Share Fair Market Value thereof shall be determined by the
Committee in good faith and in accordance with the applicable provisions of
Section 409A of the Code.

        2.17 "Incentive Stock Option" means an Option intended to meet the
requirements of an incentive stock option as defined in Section 422 of the Code
and designated as an Incentive Stock Option.

        2.18 "Initial Public Offering" or "IPO" shall mean the first completion
of a sale of common stock of the Company pursuant to a registration statement
which has become effective under the Securities Act (excluding registration
statements on Form S-4, S-8 or similar limited purpose forms), in which the
Common Stock shall be listed and traded on a national exchange or on the NASDAQ
National Market System.

        2.19 "Non-Employee Director" means a person defined in Rule 16b-3(b)(3)
promulgated by the Securities and Exchange Commission under the Exchange Act, or
any successor definition adopted by the Securities and Exchange Commission.

        2.20 "Nonqualified Stock Option" means an Option that is not an
Incentive Stock Option.

        2.21 "Other Stock-Based Award" means any right granted under Article 9
hereof.

        2.22 "Option" means any stock option granted from time to time under
Article 6 hereof.

        2.23 "Option Price" means the purchase price per Share subject to an
Option, as determined pursuant to Section 6.2 hereof.

        2.24 "Outside Director" means a member of the Board who is an "outside
director" within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.

        2.25 "Participant" means any eligible person as set forth in Section 4.1
hereof to whom an Award is granted.

        2.26 "Performance-Based Compensation" means compensation under an Award
that is intended to constitute "qualified performance-based compensation" within
the meaning of the regulations promulgated under Section 162(m) of Code or any
successor provision.

        2.27 "Performance Measures" means measures as described in Section 10.2
on which the performance goals are based in order to qualify Awards as
Performance-Based Compensation.

        2.28 "Performance Period" means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

        2.29 "Person" means any natural person, sole proprietorship, general
partnership, limited partnership, limited liability company, joint venture,
trust, unincorporated organization, association, corporation, governmental
authority, or any other organization, irrespective of whether it is a legal
entity and includes any successor (by merger or otherwise) of such entity.

        2.30 "Plan Year" means the applicable fiscal year of the Company.

        2.31 "Restricted Stock" means any Award granted under Article 8 hereof.

        2.32 "Restriction Period" means the period during which Restricted Stock
awarded under Article 8 of this Plan is subject to forfeiture.

        2.33 "Securities Act" means the Securities Act of 1933, as amended.

3

--------------------------------------------------------------------------------



        2.34 "Share" means a share of common stock of the Company, par value
$0.01 per share, or such other class or kind of shares or other securities
resulting from the application of Article 12 hereof.

        2.35 "Stock Appreciation Right" means any right granted under Article 7
hereof.

        2.36 "Subsidiary" means (i) any corporation of which more than 50% of
the outstanding shares of Capital Stock having ordinary voting power for the
election of directors is owned directly or indirectly by such Person; and
(ii) any partnership, limited liability company, association, joint venture or
other entity in which such Person, directly or indirectly, has a more than 50%
equity interest.

        2.37 "Ten Percent Shareholder" means a person who on any given date
owns, either directly or indirectly (taking into account the attribution rules
contained in Section 424(d) of the Code), stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or a
Subsidiary or Affiliate.

Article 3.    Administration

        3.1    Authority of the Committee.    This Plan shall be administered by
the Committee, which shall have full power to interpret and administer this Plan
and Award Agreements and full authority to select the Participants to whom
Awards will be granted, to determine the type and amount of Awards to be granted
to each such Participant and the terms and conditions of Awards and Award
Agreements, and to make such Award grants to such Participants and enter into
the related Award Agreements. Without limiting the generality of the foregoing,
the Committee may, in its sole discretion, but subject to the limitations in
Article 11, Section 6.6, and Section 10.6 hereof, clarify, construe or resolve
any ambiguity in any provision of this Plan or any Award Agreement, extend the
term or period of exercisability of any Awards, or waive any terms or conditions
applicable to any Award. Awards may, in the discretion of the Committee, be made
under this Plan in assumption of, or in substitution for, outstanding awards
previously granted by the Company or any of its Subsidiaries or Affiliates or a
company acquired by the Company or with which the Company combines. The
Committee shall have full and exclusive discretionary power to adopt rules,
forms, instruments, and guidelines for administering this Plan as the Committee
deems necessary or proper. Notwithstanding anything in this Section 3.1 to the
contrary, the Board, or any other committee or sub-committee established by the
Board, is hereby authorized (in addition to any necessary action by the
Committee) to grant or approve Awards as necessary to satisfy the requirements
of Section 16 of the Exchange Act and the rules and regulations thereunder and
to act in lieu of the Committee with respect to Awards made to Non-Employee
Directors under this Plan. All actions taken and all interpretations and
determinations made by the Committee or by the Board (or any other committee or
sub-committee thereof), as applicable, shall be final and binding upon the
Participants, the Company, and all other interested individuals.

        3.2    Delegation.    The Committee may delegate to one or more of its
members, one or more officers of the Company or any of its Subsidiaries or
Affiliates, and one or more agents or advisors such administrative duties or
powers as it may deem advisable; provided, that, the Committee shall not
delegate to officers of the Company or any of its Subsidiaries or Affiliates the
power to make grants of Awards to officers of the Company or any of its
Subsidiaries or Affiliates; provided, further, that, no delegation shall be
permitted under this Plan that is prohibited by applicable law.

Article 4.    Eligibility and Participation

        4.1    Eligibility.    Participants will consist of such Employees,
Directors and Consultants as the Committee in its sole discretion determines and
whom the Committee may designate from time to time to receive Awards.
Designation of a Participant in any year shall not require the Committee to
designate such person to receive an Award in any other year or, once designated,
to receive the same type or amount of Award as granted to the Participant in any
other year.

4

--------------------------------------------------------------------------------



        4.2    Type of Awards.    Awards under this Plan may be granted in any
one or a combination of: (a) Options, (b) Stock Appreciation Rights,
(c) Restricted Stock, (d) Other Stock-Based Awards, and (e) Performance-Based
Compensation Awards. This Plan sets forth the performance goals and procedural
requirements to permit the Company to design Awards that qualify as
Performance-Based Compensation, as described in Article 10 hereof. Awards
granted under this Plan shall be evidenced by Award Agreements (which need not
be identical) that provide additional terms and conditions associated with such
Awards, as determined by the Committee in its sole discretion; provided,
however, that in the event of any conflict between the provisions of this Plan
and any such Award Agreement, the provisions of this Plan shall prevail.

Article 5.    Shares Subject to Plan and Maximum Awards

        5.1    Number of Shares Available for Awards.    

(a)General.    Subject to adjustment as provided in Article 12 hereof, the
maximum number of Shares available for issuance to Participants pursuant to
Awards under this Plan shall be 39,312 Shares. The number of Shares available
for granting Incentive Stock Options under this Plan shall not exceed 19,656
Shares, subject to Article 12 hereof and the provisions of Sections 422 and 424
of the Code and any successor provisions. The Shares available for issuance
under this Plan may consist of either authorized and unissued Shares or treasury
Shares.

(b)Annual Award Limits.    The maximum number of Shares with respect to Awards
denominated in Shares that may be granted to any Participant in any Plan Year
shall be 7,862 Shares, subject to adjustments made in accordance with Article 12
hereof (the "Annual Award Limit").

(c)Additional Shares.    In the event that any outstanding Award expires, is
forfeited, cancelled or otherwise terminated, the Shares subject to such Award,
to the extent of any such forfeiture, cancellation, expiration, or termination,
shall again be available for Awards. Any Shares delivered to the Company as part
or full payment for the purchase price of an Award, or to satisfy the Company's
withholding obligation with respect to an Award, shall again be available for
Awards to the extent the Committee determines that the availability of Incentive
Stock Options will not be compromised; provided, however, that such Shares shall
continue to be counted as outstanding for purposes of determining whether an
Annual Award Limit has been attained. If the Committee authorizes the assumption
under this Plan, in connection with any merger, consolidation, acquisition of
property or stock, or reorganization, of awards granted under another plan, such
assumption shall not (i) reduce the maximum number of Shares available for
issuance under this Plan or (ii) be subject to or counted against a
Participant's Annual Award Limit.

Article 6.    Stock Options

        6.1    Grant of Options.    The Committee is hereby authorized to grant
Options to Participants. Each Option shall permit a Participant to purchase from
the Company a stated number of Shares at an Option Price established by the
Committee, subject to the terms and conditions described in this Article 6 and
to such additional terms and conditions, as established by the Committee, in its
sole discretion, that are consistent with the provisions of this Plan. Options
shall be designated as either Incentive Stock Options or Nonqualified Stock
Options, provided that Options granted to Directors shall be Nonqualified Stock
Options. An Option granted as an Incentive Stock Option shall, to the extent it
fails to qualify as an Incentive Stock Option, be treated as a Nonqualified
Stock Option. Neither the Committee nor the Company or any of its Subsidiaries
or Affiliates shall be liable to any

5

--------------------------------------------------------------------------------



Participant or to any other Person if it is determined that an Option intended
to be an Incentive Stock Option does not qualify as an Incentive Stock Option.
Options shall be evidenced by Award Agreements which shall state the number of
Shares covered by such Option. Such Award Agreements shall conform to the
requirements of this Plan, and may contain such other provisions, as the
Committee shall deem advisable.

        6.2    Terms of Option Grant.    The Option Price shall be determined by
the Committee at the time of grant, but shall not be less than 100% of the Fair
Market Value of a Share on the date of grant. In the case of any Incentive Stock
Option, the Option Price shall be (a) if granted to a person other than a Ten
Percent Shareholder, not less than 100% of the Fair Market Value of a Share on
the date of grant or (b) if granted to a Ten Percent Shareholder, not less than
110% of the Fair Market Value of a Share on the date of grant.

        6.3    Option Term.    The term of each Option shall be determined by
the Committee at the time of grant and shall be stated in the Award Agreement,
but in no event shall such term be greater than ten years (or, in the case on an
Incentive Stock Option granted to a Ten Percent Shareholder, five years).

        6.4    Time of Exercise.    Options granted under this Article 6 shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall in each instance approve, which terms and restrictions
need not be the same for each grant or for each Participant.

        6.5    Method of Exercise.    Except as otherwise provided in this Plan
or in an Award Agreement, an Option may be exercised for all, or from time to
time any part, of the Shares for which it is then exercisable. For purposes of
this Article 6, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the corporate secretary of the Company and, if
applicable, the date full payment is received by the Company pursuant to
clauses: (a), (b), (c) (d), or (e) in the following sentence (including the
applicable tax withholding pursuant to Section 14.3 hereof). The aggregate
Option Price for the Shares as to which an Option is exercised shall be paid to
the Company at the election of the Participant (a) in cash or its equivalent
(e.g., by cashier's check), (b) to the extent permitted by the Committee, in
Shares (whether or not previously owned by the Participant) having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee,
(c) partly in cash and, to the extent permitted by the Committee, partly in such
Shares (as described in (b) above), (d) to the extent permitted by the
Committee, by reducing the number of Shares otherwise deliverable upon the
exercise of the Option by the number of Shares having a Fair Market Value equal
to the Option Price, or (e) if there is a public market for the Shares at such
time, subject to such requirements as may be imposed by the Committee, through
the delivery of irrevocable instructions to a broker to sell Shares obtained
upon the exercise of the Option and to deliver promptly to the Company an amount
out of the proceeds of such sale equal to the aggregate Option Price for the
Shares being purchased. The Committee may prescribe any other method of payment
that it determines to be consistent with applicable law and the purpose of this
Plan. In addition, the Participant must deliver to the corporate secretary any
representations and documents as the Committee (or the Board, in the case of
Options granted to Non-Employee Directors) deems necessary or advisable to
effect compliance with all applicable provisions of the Securities Act, Exchange
Act and any other federal or states securities laws or regulations. The
Committee (or the Board in the case of Options granted to Non-Employee
Directors) may, in its sole discretion, also take whatever additional actions it
deems appropriate to effect such compliance including, without limitation,
placing legends on share certificates and issuing stop-transfer orders to
transfer agents and registrars.

        6.6    Limitations on Incentive Stock Options.    Incentive Stock
Options may be granted only to employees of the Company or of a "parent
corporation" or "subsidiary corporation" (as such terms are defined in
Section 424 of the Code) at the date of grant. To the extent the aggregate Fair
Market Value

6

--------------------------------------------------------------------------------




(generally determined as of the time the Option is granted) of the Shares with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under all plans of the Company and of any
"parent corporation" or "subsidiary corporation" exceeds $100,000, the amount in
excess of $100,000 (and the portion of any Option relating thereto) shall be
treated as a Nonqualified Stock Option. For purposes of the preceding sentence,
Incentive Stock Options will be taken into account generally in the order in
which they are granted. Each provision of this Plan and each Award Agreement
relating to an Incentive Stock Option shall be construed so that each Incentive
Stock Option shall be an incentive stock option as defined in Section 422 of the
Code, and any provisions of the Award Agreement thereof that cannot be so
construed shall be disregarded.

Article 7.    Stock Appreciation Rights

        7.1    Grant of Stock Appreciation Rights.    The Committee is hereby
authorized to grant Stock Appreciation Rights to Participants. Stock
Appreciation Rights shall be evidenced by Award Agreements that shall conform to
the requirements of this Plan and may contain such other provisions, as the
Committee shall deem advisable. Subject to the terms of this Plan and any
applicable Award Agreement, a Stock Appreciation Right granted under this Plan
shall confer on the holder thereof a right to receive, upon exercise thereof,
the excess of (a) the Fair Market Value of a specified number of Shares on the
date of exercise over (b) the Fair Market Value of such specified number of
Shares on the date of the grant. Such payment may be in the form of cash,
Shares, other property or any combination thereof, as the Committee shall
determine in its sole discretion.

        7.2    Terms of Stock Appreciation Right.    Subject to the terms of
this Plan and any applicable Award Agreement, the grant price (which shall not
be less than 100% of the Fair Market Value of a Share on the date of grant),
term, methods of exercise, methods of settlement, and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee. The Committee may impose such other conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate. No Stock
Appreciation Right shall have a term of more than ten years from the date of
grant.

Article 8.    Restricted Stock

        8.1    Grant of Restricted Stock.    The Committee is hereby authorized
to grant and otherwise issue Restricted Stock to Participants. An Award of
Restricted Stock is a grant by the Committee of a specified number of Shares to
the Participant, which Shares are subject to forfeiture upon the occurrence of
specified events. Participants shall be awarded Restricted Stock in exchange for
consideration not less than the minimum consideration required by applicable
law. Restricted Stock shall be evidenced by an Award Agreement, which shall
conform to the requirements of this Plan and may contain such other provisions,
as the Committee shall deem advisable.

        8.2    Terms of Restricted Stock Awards.    Each Award Agreement
evidencing a Restricted Stock grant shall specify Restriction Period(s), the
number of Shares of Restricted Stock subject to the Award, the performance,
employment or other conditions (including the termination of a Participant's
service whether due to death, disability or other reason) under which the
Restricted Stock may be forfeited to the Company and such other provisions as
the Committee shall determine. Any Restricted Stock granted under this Plan
shall be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of a stock certificate or
certificates (in which case, the certificate(s) representing such Shares shall
be legended as to sale, transfer, assignment, pledge or other encumbrances
during the Restriction Period and deposited by the Participant, together with a
stock power endorsed in blank, with the Company, to be held in escrow during the
Restriction Period). At the end of the Restriction Period, the restrictions
imposed hereunder and under the Award Agreement shall lapse with respect to the
number of Shares of Restricted Stock as determined by the Committee, and the
legend shall be removed and such number of Shares delivered to the Participant
(or, where appropriate, the Participant's legal representative).

7

--------------------------------------------------------------------------------



        8.3    Voting and Dividend Rights.    The Committee shall determine and
set forth in a Participant's Award Agreement whether or not a Participant
holding Restricted Stock granted hereunder shall have the right to exercise
voting rights with respect to the Restricted Stock during the Restriction Period
(the Committee may require a Participant to grant an irrevocable proxy and power
of substitution) and/or have the right to receive dividends on the Restricted
Stock during the Restriction Period (and, if so, on what terms).

        8.4    Performance Goals.    The Committee may condition the grant of
Restricted Stock or the expiration of the Restriction Period upon the
Participant's achievement of one or more performance goal(s) specified in the
Award Agreement. If the Participant fails to achieve the specified performance
goal(s), the Committee shall not grant the Restricted Stock to such Participant
or the Participant shall forfeit the Award of Restricted Stock to the Company,
as applicable.

        8.5    Section 83(b) Election.    If a Participant makes an election
pursuant to Section 83(b) of the Code concerning Restricted Stock, the
Participant shall be required to file promptly a copy of such election with the
Company.

Article 9.    Other Stock-Based Awards

        The Committee, in its sole discretion, may grant Awards of Shares and
Awards that are valued, in whole or in part, by reference to, or are otherwise
based on the Fair Market Value of Shares (the "Other Stock-Based Awards"),
including without limitation, restricted stock units, dividend equivalent
rights, and other phantom awards. Such Other Stock-Based Awards shall be in such
form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive one or more Shares (or the
equivalent cash value of such Shares) upon the completion of a specified period
of service, the occurrence of an event and/or the attainment of performance
objectives. Each Other Stock-Based Award shall be evidenced by an Award
Agreement which shall conform to the requirements of this Plan. Subject to the
provisions of this Plan, the Committee shall determine to whom and when Other
Stock-Based Awards will be made, the number of Shares to be awarded under (or
otherwise related to) such Other Stock-Based Awards, whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares, and all other terms and conditions of such Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).

Article 10.    Performance-Based Compensation

        10.1    Grant of Performance-Based Compensation Awards.    To the extent
permitted by Section 162(m) of the Code, the Committee is authorized to design
any Award so that the amounts or Shares payable or distributed pursuant to such
Award are treated as "qualified performance-based compensation" within the
meaning of Section 162(m) of the Code and related regulations.

        10.2    Performance Measures.    The vesting, crediting and/or payment
of Performance-Based Compensation shall be based on the achievement of objective
performance goals based on one or more of the following Performance Measures:
(a) sales or revenue; (b) earnings per share; (c) measurable achievement in
quality, operation and compliance initiatives; (d) objectively determinable
measure of non-financial operating and management performance objectives
(including, but not limited to, employee engagement); (e) net earnings (either
before or after interest, taxes, depreciation and amortization); (f) economic
value-added (as determined by the Committee); (g) net income (either before or
after taxes); (h) operating earnings; (i) cash flow (including, but not limited
to, operating cash flow and free cash flow); (j) cash flow return on capital;
(k) return on net assets; (l) return on stockholders' equity; (m) return on
assets; (n) return on capital; (o) stockholder returns, dividends and/or other
distributions; (p) return on sales; (q) gross or net profit margin;
(r) productivity; (s) expenses; (t) margins; (u) operating efficiency;
(v) customer satisfaction; (w) measurable achievement in quality and compliance

8

--------------------------------------------------------------------------------




initiatives; (x) working capital; (y) debt; (z) debt reduction; (aa) price per
share of stock; (bb) market share; (cc) completion of acquisitions;
(dd) business expansion; (ee) product diversification; and (ff) new or expanded
market penetration. The foregoing criteria shall have any reasonable definitions
that the Committee may specify, which may include or exclude any or all of the
following items, as the Committee may specify: (pp) extraordinary, unusual or
non-recurring items; (qq) effects of changes in tax law, accounting principles
or other such laws or provisions affecting reported results; (rr) effects of
currency fluctuations; (ss) effects of financing activities (e.g., effect on
earnings per share of issuing convertible debt securities); (tt) expenses for
restructuring, productivity initiatives or new business initiatives;
(uu) impairment of tangible or intangible assets; (vv) litigation or claim
judgments or settlements; (ww) non-operating items; (xx) acquisition expenses;
(yy) discontinued operations; and (zz) effects of assets sales or divestitures.
Any Performance Measure may be used to measure the performance of the Company
and/or any of the Subsidiaries or Affiliates as a whole, any business unit
thereof or any combination thereof against any goal including past performance
or compared to the performance of a group of comparable companies, or a
published or special index, in each case that the Committee, in its sole
discretion, deems appropriate.

        10.3    Establishment of Performance Goals for Covered Employees.    No
later than 90 days after the commencement of a Performance Period (but in no
event after 25% of such Performance Period has elapsed), the Committee shall
establish in writing: (a) the performance goals applicable to the Performance
Period; (b) the targets to be used to measure the performance goals in terms of
an objective formula or standard; (c) the formula for computing the amount of
compensation payable to the Participant if such performance goals are obtained;
and (d) the Participants or class of Participants to which such performance
goals apply. The outcome of such performance goals must be substantially
uncertain when the Committee establishes the goals.

        10.4    Adjustment of Performance-Based Compensation.    Awards that are
designed to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.

        10.5    Approval of Performance-Based Compensation.    The vesting and
settlement of Performance-Based Compensation Awards shall be contingent upon the
approval of this Plan by a majority of the stockholders of the Company,
including the applicable Performance Measures relating thereto. To the extent
necessary for purposes of Section 162(m) of the Code, this Plan shall be
resubmitted to stockholders for their reapproval with respect to bonuses payable
for the taxable years of the Company commencing on and after the fifth (5th)
anniversary of the initial stockholder approval, or at such earlier time
required by Section 162(m) of the Code.

        10.6    Certification of Performance.    Except for Awards that pay
compensation attributable solely to an increase in the value of Shares, no Award
designed to qualify as Performance-Based Compensation shall be vested, credited
or paid, as applicable, with respect to any Participant until the Committee
certifies in writing that the performance goals and any other material terms
applicable to such Performance Period have been satisfied.

        10.7    Terms of Performance-Based Compensation Awards.    Each
provision of this Plan and each Award Agreement relating to Performance-Based
Compensation shall be construed so that each such Award shall be "qualified
performance-based compensation" within the meaning of Section 162(m) of the Code
and related regulations, and any provisions of the Award Agreement thereof that
cannot be so construed shall be disregarded.

Article 11.    Compliance with Section 409A of the Code

        11.1    General.    The Company intends that all Awards be structured in
compliance with, or to satisfy an exemption from, Section 409A of the Code and
all regulations, guidance, compliance

9

--------------------------------------------------------------------------------



programs and other interpretative authority thereunder ("Section 409A"), such
that there are no adverse tax consequences, interest, or penalties under
Section 409A as a result of the payments. Notwithstanding the Company's
intention, in the event any Award is subject to Section 409A, the Committee may,
in its sole discretion and without a Participant's prior consent, amend this
Plan and/or Awards, adopt policies and procedures, or take any other actions
(including amendments, policies, procedures and actions with retroactive effect)
as are necessary or appropriate to (a) exempt this Plan and/or any Award from
the application of Section 409A, (b) preserve the intended tax treatment of any
such Award, or (c) comply with the requirements of Section 409A, including
without limitation any such regulations guidance, compliance programs and other
interpretative authority that may be issued after the date of the grant.

        11.2    Payments to Specified Employees.    Notwithstanding any contrary
provision in this Plan or Award Agreement, any payment(s) of nonqualified
deferred compensation (within the meaning of Section 409A) that are otherwise
required to be made under this Plan to a "specified employee" (as defined under
Section 409A) as a result of his or her separation from service (other than a
payment that is not subject to Section 409A) shall be delayed for the first six
months following such separation from service (or, if earlier, until the date of
death of the specified employee) and shall instead be paid (in a manner set
forth in the Award Agreement) on the day that immediately follows the end of
such six-month period or as soon as administratively practicable thereafter. Any
remaining payments of nonqualified deferred compensation shall be paid without
delay and at the time or times such payments are scheduled to be made.

        11.3    Separation from Service.    A termination of service shall not
be deemed to have occurred for purposes of any provision of this Plan or any
Award Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of service, unless such termination is also a
"separation from service" within the meaning of Section 409A and the payment
thereof prior to a "separation from service" would violate Section 409A. For
purposes of any such provision of this Plan or any Award Agreement relating to
any such payments or benefits, references to a "termination," "termination of
employment," "termination of service," or like terms shall mean "separation from
service."

Article 12.    Adjustments

        12.1    Adjustments in Authorized Shares.    In the event of any
corporate event or transaction involving the Company, a Subsidiary and/or an
Affiliate (including, but not limited to, a change in the Shares of the Company
or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of Shares, exchange of
Shares, dividend in kind, amalgamation, or other like change in capital
structure (other than normal cash dividends to stockholders of the Company), or
any similar corporate event or transaction, the Committee, to prevent dilution
or enlargement of Participants' rights under this Plan, shall substitute or
adjust, , as applicable, the number and kind of Shares or other property that
may be issued under this Plan or under particular forms of Awards, the number
and kind of Shares or other property subject to outstanding Awards, the Option
Price, grant price or purchase price applicable to outstanding Awards, the
Annual Award Limits, and/or other value determinations applicable to this Plan
or outstanding Awards; provided that the Committee, in its sole discretion,
shall determine the methodology or manner of making such substitution or
adjustment. The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect such changes
or distributions and may modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods.

        12.2    Change of Control.    Upon the occurrence of a Change of Control
after the Effective Date, unless otherwise specifically prohibited under
applicable laws or by the rules and regulations of any

10

--------------------------------------------------------------------------------




governing governmental agencies or national securities exchanges, or unless the
Committee shall determine otherwise in the Award Agreement, the Committee is
authorized (but not obligated) to make adjustments in the terms and conditions
of outstanding Awards, including without limitation the following (or any
combination thereof): (a) continuation or assumption of such outstanding Awards
under this Plan by the Company (if it is the surviving company or corporation)
or by the surviving company or corporation or its parent; (b) substitution by
the surviving company or corporation or its parent of awards with substantially
the same terms for such outstanding Awards (excluding the consideration payable
upon settlement of the Awards); (c) accelerated exercisability, vesting and/or
lapse of restrictions under outstanding Awards immediately prior to the
occurrence of such event; (d) upon written notice, provide that any outstanding
Awards must be exercised, to the extent then exercisable, during a reasonable
period of time immediately prior to the scheduled consummation of the event, or
such other period as determined by the Committee (contingent upon the
consummation of the event), and at the end of such period, such Awards shall
terminate to the extent not so exercised within the relevant period; and
(e) cancellation of all or any portion of outstanding Awards for fair value (as
determined in the sole discretion of the Committee and which may be zero) which,
in the case of Options and Stock Appreciation Rights or similar Awards, may
equal the excess, if any, of the value of the consideration to be paid in the
Change of Control transaction to holders of the same number of Shares subject to
such Awards (or, if no such consideration is paid, Fair Market Value of the
Shares subject to such outstanding Awards or portion thereof being canceled)
over the aggregate Option Price or grant price, as applicable, with respect to
such Awards or portion thereof being canceled.

Article 13.    Duration, Amendment, Modification, Suspension, and Termination

        13.1    Duration of Plan.    Unless sooner terminated as provided in
Section 13.2 hereof, this Plan shall terminate on the tenth anniversary of the
Effective Date.

        13.2    Amendment, Modification, Suspension, and Termination of
Plan.    Subject to the terms of this Plan, the Committee may amend, alter,
suspend, discontinue or terminate this Plan or any portion thereof or any Award
(or Award Agreement) hereunder at any time, in its sole discretion. Without
limiting the generality of the foregoing, the Committee may in its sole
discretion amend the terms of outstanding Awards to reduce the Option Price of
outstanding Options or Stock Appreciation Rights or cancel outstanding Options
or Stock Appreciation Rights in exchange for cash, other Awards or Options or
Stock Appreciation Rights with an Option Price that is less than the Option
Price of the original Options or Stock Appreciation Rights, and may take such
any such action without stockholder approval.

Article 14.    General Provisions

        14.1    No Right to Service or Award.    The granting of an Award under
this Plan shall impose no obligation on the Company, any Subsidiary or any
Affiliate to continue the service of a Participant and shall not lessen or
affect any right that the Company, any Subsidiary or any Affiliate may have to
terminate the service of such Participant. No Participant or other Person shall
have any claim to be granted any Award, and there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards.
The terms and conditions of Awards and the Committee's determinations and
interpretations with respect thereto need not be the same with respect to each
Participant (whether or not such Participants are similarly situated).

        14.2    Settlement of Awards; Fractional Shares.    Each Award Agreement
shall establish the form in which the Award shall be settled. The Committee
shall determine whether cash, Awards, other securities or other property shall
be issued or paid in lieu of fractional Shares or whether such fractional Shares
or any rights thereto shall be issued, rounded, forfeited, or otherwise
eliminated.

11

--------------------------------------------------------------------------------



        14.3    Tax Withholding.    The Company shall have the power and the
right to deduct or withhold automatically from any amount deliverable under the
Award or otherwise, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan. With respect to required
withholding, Participants may elect (subject to the Company's automatic
withholding right set out above), subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.

        14.4    No Guarantees Regarding Tax Treatment.    Participants (or their
beneficiaries) shall be responsible for all taxes with respect to any Awards
under this Plan. The Committee and the Company make no guarantees to any Person
regarding the tax treatment of Awards or payments made under this Plan. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax on any Person with respect to any Award under
Section 409A of the Code or Section 457A of the Code or otherwise and none of
the Company, any of its Subsidiaries or Affiliates, or any of their employees or
representatives shall have any liability to a Participant with respect thereto.

        14.5    Non-Transferability of Awards.    Unless otherwise determined by
the Committee, an Award shall not be transferable or assignable by the
Participant except in the event of his death (subject to the applicable laws of
descent and distribution) and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate. No transfer shall be permitted for value
or consideration. An award exercisable after the death of a Participant may be
exercised by the legatees, personal representatives or distributees of the
Participant. Any permitted transfer of the Awards to heirs or legatees of the
Participant shall not be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.

        14.6    Conditions and Restrictions on Shares.    The Committee may
impose such other conditions or restrictions on any Shares received in
connection with an Award as it may deem advisable or desirable. These
restrictions may include, but shall not be limited to, a requirement that the
Participant hold the Shares received for a specified period of time or a
requirement that a Participant represent and warrant in writing that the
Participant is acquiring the Shares for investment and without any present
intention to sell or distribute such Shares. The certificates for Shares may
include any legend which the Committee deems appropriate to reflect any
conditions and restrictions applicable to such Shares.

        14.7    Awards to Non-U.S. Employees or Directors.    To comply with the
laws in countries other than the United States in which the Company or any
Subsidiary or Affiliate operates or has Employees, Directors or Consultants, the
Committee, in its sole discretion, shall have the power and authority to:
(a) determine which Subsidiaries or Affiliates shall be covered by this Plan;
(b) determine which Employees, Directors or Consultants outside the United
States are eligible to participate in this Plan; (c) modify the terms and
conditions of any Award granted to Employees, Directors or Consultants outside
the United States to comply with applicable foreign laws; (d) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local government regulatory exemptions or approvals;
and (e) establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable.

        14.8    Rights as a Stockholder.    Except as otherwise provided herein
or in the applicable Award Agreement, a Participant shall have none of the
rights of a stockholder with respect to Shares covered by any Award until the
Participant becomes the record holder of such Shares.

12

--------------------------------------------------------------------------------



        14.9    Severability.    If any provision of this Plan or any Award is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction, or as to any Person or Award, or would disqualify this Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Plan or the Award, such provision shall
be stricken as to such jurisdiction, Person, or Award, and the remainder of this
Plan and any such Award shall remain in full force and effect.

        14.10    Unfunded Plan.    Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company or any of its
Subsidiaries or Affiliates may make to aid it in meeting its obligations under
this Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other Person. To the extent that any Person
acquires a right to receive payments from the Company under this Plan, such
right shall be no greater than the right of an unsecured general creditor of the
Company. All payments to be made hereunder shall be paid from the general funds
of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts. This Plan
is not subject to the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time.

        14.11    No Constraint on Corporate Action.    Nothing in this Plan
shall be construed to (a) limit, impair, or otherwise affect the Company's right
or power to make adjustments, reclassifications, reorganizations, or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets, or
(b) limit the right or power of the Company to take any action which such entity
deems to be necessary or appropriate.

        14.12    Successors.    All obligations of the Company under this Plan
with respect to Awards granted hereunder shall be binding on any successor to
the Company, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business or assets of the Company.

        14.13    Governing Law.    This Plan and each Award Agreement shall be
governed by the laws of the State of Delaware, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.

        14.14    Effective Date.    This Plan shall be effective as of the date
of adoption by the Board, which date is set forth below (the "Effective Date").

        14.15    Stockholder Approval.    This Plan will be submitted for
approval by the stockholders of the Company at an annual meeting or any special
meeting of stockholders of the Company within 12 months of the Effective Date.
Any Awards granted under this Plan prior to such approval of stockholders shall
be effective as of the date of grant, but no such Award may be exercised or
settled and no restrictions relating to any Award may lapse prior to such
stockholder approval, and if stockholders fail to approve this Plan as specified
hereunder, this Plan and any Award shall be terminated and cancelled without
consideration.

*    *    *

        This Plan was duly adopted and approved by the Board of Directors of the
Company on the 8th day of July, 2010.

13

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



AMC Entertainment Holdings, Inc. 2010 Equity Incentive Plan
